May 6, 2013 Via EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Principal Benefit Variable Universal Life (the Registrant ) File Nos. 333-89446, 811-05118 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "1933 Act"), the Registrant certifies the form Statement of Additional Information for Principal Benefit Variable Universal Life that would have been filed under 1933 Act Rule 497(b) or (c) would not have differed from that contained in the Registrant s most recent post-effective amendment to its registration statement on Form N-6. That post- effective amendment (#13) was filed electronically with the Securities and Exchange Commission on April 25, 2013 (Accession # 0000812797-13-000047). If you have any questions regarding this filing, please call me at 515-246-5688. Very truly yours, /s/Charles M. Schneider Charles M. Schneider Counsel CMS/
